                   Case 19-26667      Doc 42    Filed 05/21/20   Page 1 of 3




                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF MARYLAND

In re:                                             *
                                                   *      CASE NO.: 19-26667
JAMES D. WEBSTER                                   *
DONNA M. WEBSTER                                   *      Chapter 13
                                                   *
               Debtor(s)                           *
                                                   *
*         *    *      *      *        *     *      *      *      *     *       *   *
                                                   *
                                                   *
JAMES D. WEBSTER                                   *
DONNA M. WEBSTER                                   *
501 Shamrock Lane                                  *
Pikesville, MD 21208                               *
                                                   *
               Movant(s)/Debtor(s),                *
                                                   *
          v.                                       *
                                                   *
Serve On: Bill Jones, CEO/President                *
REGIONAL ACCEPTANCE CORP.                          *
1424 E. Fire Tower Road                            *
Greenville, NC 27858                               *
                                                   *
And                                                *
                                                   *
Serve on: Resident Agent                           *
The Corporation Trust, Incorporated                *
2405 York Road, Sutie 201                          *
Lutherville/Timonium, MD 21093                     *
                                                   *
               Respondent(s)/Creditor(s).          *
                                                   *
*         *    *      *      *        *     *      *      *      *     *       *   *

         MOTION TO VALUE COLLATERAL AND CRAM DOWN INTEREST RATE
                  Case 19-26667         Doc 42    Filed 05/21/20    Page 2 of 3



                   (2014 Toyota Highlander VIN #5TDZARFH2ES007638)

          NOW COMES, the debtors, JAMES D. WEBSTER and DONNA M. WEBSTER

(“debtors”), by counsel, Holly A Musselman, and file this Motion to Value Collateral and

Cramdown Interest Rate pursuant to 11 U.S.C. Section 506(a) and Bankruptcy Rule 3012, and

states:

          1.    JAMES D. WEBSTER and DONNA M. WEBSTER are the Debtors in this

bankruptcy case and are residents of Pikesville, Maryland.

          2.    Movant, REGIONAL ACCEPTANCE CORPORATION (“Regional”), on

information and belief is a Corporation authorized to do business in the State of Maryland.

          3.    This Court has jurisdiction over this matter pursuant to 28 U.S.C. Section 1334(b).

Pursuant to 28 U.S.C. Section 145(b)(2)(B and K), this is a core proceeding.

          4.    On December 17, 2019, Debtors filed the underlying case under Chapter 13 of the

U.S. Bankruptcy Code.

          5.    Debtors    are    the    owners    of   a    2014    Toyota     Highlander     VIN

#5TDZARFH2ES007638 (the “Car”). At the time of the filing the case the Car had approximately

55,000 miles.

          6.    Regional, filed a Proof of Claim on or around January 10, 2020, with balance due

of approximately $29,884.76 its account number XXX3360. A copy of the Proof of Claim is

attached hereto as Exhibit 1 and is incorporated herein by reference.

          7.    The current rate of interest charged on the Regional lien is Eighteen percent (18%).

          8.    The valuation of the vehicle as of the date of filing this case was $19,006.00.

Attached and incorporated herein as Exhibit 2, is the average retail value of the Car as of January

15, 2020. (Kelly Blue Book Valuation)
                  Case 19-26667        Doc 42     Filed 05/21/20     Page 3 of 3



       9.      Pursuant to 11 U.S.C. Section 1322, Debtor may modify the rights of secured

holders of secured claims to strip down the amount of such creditor’s claim to the value of the

collateral. Debtors Chapter 13 Plan proposes to pay Regional the value of its collateral, which is

less than the sum claimed due. Pursuant to Local Rule, this Court will not confirm a Chapter 13

Plan that strips down a lien without first determining the value of the collateral.

       WHEREFORE, the debtor respectfully requests that this Honorable Court:

            A. Value Debtor’s Car at $19,006.00;

            B. Reduce the interest rate to five percent (5%) which is Prime Rate of three point

               twenty-five percent (3.25%) plus one point seventy-five percent (1.75%); and

       And for such other and further relief as this Court deems just and proper.



                                               Respectfully Submitted,


Date: May 21, 2020                           /s/ Holly A. Musselman
                                               Holly A. Musselman, Bar No. 13920
                                               Law Office of Holly A. Musselman, LLC
                                               P O Box 94
                                               3314 Paper Mill Road, Suite 103
                                               Phoenix, MD 21131
                                               (443) 318-4045
                                               hollymusselmanlaw@gmail.com
                                               Attorney for Debtor
